Name: Commission Regulation (EEC) No 1523/90 of 6 June 1990 fixing for the 1990 marketing year the reference prices for plums
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 90 Official Journal of the European Communities No L 144/ 11 COMMISSION REGULATION (EEC) No 1523/90 of 6 June 1990 fixing for the 1990 marketing year the reference prices for plums Whereas, since the varieties of plums are not all compa ­ rable as regards the estimation of their commercial value, these varieties should be classified in two groups ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correpond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three year prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market in being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), and in particular Article 27 (1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity market to be fixed at the beginning of the marketing year ; Whereas plums are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas plums harvested during a given crop year are marketed from June to October ; whereas the quantities harvested during the first 10 days of June and in October are so small that three is no need to fix reference prices for these period ; whereas reference prices should be fixed only for the period 1 1 June to 30 September inclusive ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production ? areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and vegeta ­ bles, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for the marketing year (3) establishes the list of prices and amounts to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marke ­ ting year must take account of the resulting reduction ; Whereas this reducing coefficient shall apply to the prices referred to above ; however, this adjustment cannot result in a lower level of the reference prices than the prices in force during the proceeding marketing year pursuant to Article 23 (2) of Regulation (EEC) No 1035/72 ; whereas this adjustment shall enter into force on day of entry into force of Council Regulation (EEC) No 1 179/90 (4) fixing the agricultural conversion rates ; Whereas, in accordance with Article 272 (3) of the Act of Accession, the prices of Portuguese products will not be used for the purpose of calculating reference prices, during the first stage of accession ; (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 11 . 5 . 1990, p . 43 . (3) OJ No L 83, 30. 3 . 1990, p. 102. b) OJ No L 119, 11 . 5. 1990, p. 1 . No L 144/ 12 Official Journal of the European Communities 7. 6 . 90 Whereas, for the purpose of calculating entry prices, the varieties imported from third countries of which the entry prices are to be compared with the prices fixed for group I and with those fixed for group II, respectively, should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Fruit and Vegetables, Group I : Altesse double (Italian quetsche), Precoce favourite, Belle de Louvain, Conducta, Early Rivers, Kirk's Blue, Jefferson Gage, LÃ ¼tzelsachser (early LÃ ¼tzelsachsen quetsche), Anna Spath, Ersinger (early Ersingen quetsche), Zimmers (Zimmer quetsche), BÃ ¼hler (early BÃ ¼hl quetsche), Burbank, Florentina, Goccia d'oro, Reine-Claude, Czar, Victorias, Damsons and Santa Rosa ; Group II : Altesse simple (common quetsche , Hauszetsche), Reine ­ claude d'Oullins, Sveskeblommer, Ruth Gerstetter and Ontario ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1990 marketing year, the reference prices for plums falling within CN codes 0809 40 11 and 0809 40 19 expressed in ecus per 100 kilograms net of packed products of groups I and II, of class I , of all sizes, shall be as follows for each of the groups of varieties ; Group I Group II 11 June to 31 July : 69,39  August : 69,39 55,37 September : 60,71 49,99 2. The groups of varieties referred to in paragraph 1 shall be composed of the following varieties : 3 . The entry prices of imported products are to be compared : (a) with the prices fixed for group I where the imported products belong to varieties other than those shown in (b); (b) with the prices fixed for group II where the imported products belong to the following varieties : Altesse simple (common quetsche, Hauszwetschge), Reine Claude d'Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsche), Pershore (yellow egg) Mira ­ belle, Bosniche and Ortenauer. Article 2 This Regulation shall enter into force on 11 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1990 . For the Commission Ray MAG SHARRY Member of the Commission